Exhibit 10.2

 

LOGO [g159417g06w19.jpg]

[WITH EMPLOYMENT AGREEMENT]

EFI 2016 Performance Accelerator Bonus Program

We are pleased to offer you participation in the EFI 2016 Performance Bonus
Accelerator Program (the “Accelerator Program”) based on the terms set forth
below.

Each participant (the “Participant”) in the Accelerator Program will, provided
that the Participant remains employed by EFI through the date of grant of such
awards, be granted an award of restricted stock units that is subject to vesting
requirements based on the performance of Electronics For Imaging, Inc. (“EFI” or
the “Company”) for 2016 and the Participant’s continued employment as set forth
below.

Your RSU awards under the Accelerator Program are in addition to the RSU awards
granted to you concurrently under the 2016 Performance Bonus Program (the “2016
Bonus Program”).

Performance Equity Accelerator Bonus Terms

 

  •   Per the approval by the Company’s Compensation Committee (the
“Compensation Committee”) and subject to your continued employment with the
Company through the date of grant, you will be granted two performance-based
restricted stock unit (“RSU”) awards with respect to the Accelerator Program.
The RSU awards (the “RSU Awards”) will be subject to vesting based on (1) the
achievement of 100 percent of the target performance level for each of the
components of your 2016 Bonus Program as set forth in the program documentation
for that bonus program, (2) the achievement of certain Company performance goals
for 2016 as set forth below (“Program Components”), and (3) your continued
employment as set forth below (“Accelerator Program Components”). In addition,
no portion of the RSU Awards will vest if the Company’s 2016 Non-GAAP operating
income is less than $         million.

 

  •   The total number of RSUs that you will be granted will equal your
“Accelerator Equity Bonus Eligibility” amount (expressed in U.S. Dollars) set
forth below, divided by the closing price of EFI’s common stock on
                    , 2016. In each case your total RSUs under each Accelerator
Program Component will be rounded down to the nearest whole share. Fifty percent
(50%) of the RSUs will vest based on the Company’s revenue for 2016 (“Revenue
RSUs”), and fifty percent (50%) of the RSUs will vest based on the Company’s
non-GAAP operating income for 2016 (“Operating Income RSUs”), in each case as
described below.

 

  •   The RSUs will be granted under and will be subject to the terms and
conditions of EFI’s 2009 Equity Incentive Award Plan, as amended (the “2009
Equity Plan”) and the Restricted Stock Unit Award Notice and Restricted Stock
Unit Award Agreement used by EFI to evidence RSU awards granted under the 2009
Equity Plan, except as otherwise expressly set forth herein. Each RSU Award will
have a grant date that is the grant date that the Compensation Committee
approves for such award (the “Grant Date”). The RSU awards are also subject to
the individual and other share limits of the 2009 Plan.

 

  •   During the first quarter of 2017, the Program Administrator (as defined
below) will determine whether (and the extent to which) the performance
conditions applicable to the RSUs were achieved for 2016, subject to approval by
the Compensation Committee (the date of the Compensation Committee’s approval is
referred to as the “Determination Date”). Subject to your continued employment
by the Company through the applicable Vesting Date, if the Program Administrator
determines that the applicable performance condition related to the RSUs was
achieved for 2016, subject to the Compensation Committee’s approval, the related
RSUs will vest (the “Vesting Date”) on the later of (1) February     , 2017 or
(2) the vesting date as determined by the Compensation Committee on the
Determination Date (such vesting date to be no more than four business days
after the Determination Date). Each RSU that vests in accordance with the terms
of the Program will be paid in one share of the Company’s common stock as soon
as practicable after (and in all events within two and one-half months after)
the Vesting Date.

 

1



--------------------------------------------------------------------------------

Performance Targets and Accelerator Equity Bonus Target

Your Accelerator Equity Bonus Eligibility amount is set forth below.

Accelerator Equity Bonus Eligibility: [$]

The performance goals applicable to your accelerator equity bonus opportunity
are set forth below. Vesting of each of your RSU awards is also conditioned on
(1) the achievement of 100 percent of the performance components of your 2016
Bonus Program as set forth in the program documentation for that bonus program,
and (2) the Company’s achievement of the Non-GAAP 2016 operating income
threshold performance level set forth above (together, the “Conditions”).

 

 Performance Metric

 

  

 

Accelerator
Threshold

 

    

Accelerator Target

 

 

 

 Company 2016 Revenue (millions)

 

   $

 

            

 

  

 

   $

 

            

 

  

 

 

 Company 2016 Non-GAAP Operating Income (millions)

 

   $

 

            

 

  

 

   $

 

            

 

  

 

Assuming the Conditions are satisfied, the number of Revenue RSUs that will vest
will be determined based on the Company’s revenue for 2016 as certified by the
Compensation Committee. If the RSU revenue threshold level set forth above is
achieved and the Conditions are satisfied, the Revenue RSUs will vest on a
pro-rata, straight-line basis between 0% and 100% vesting, starting at the RSU
threshold revenue level up to the RSU target revenue level. In other words, none
of the Revenue RSUs will vest for Company 2016 revenue at or below the threshold
level; from there, the percentage of Revenue RSUs that vest will increase on a
straight-line basis up to 100% vesting for Company 2016 revenue at or above the
target level and will be determined based on the actual level of Company revenue
achieved for 2016.

Assuming the Conditions are satisfied, the number of Operating Income RSUs that
will vest will be determined based on the Company’s Non-GAAP Operating Income
for 2016 as certified by the Company’s Compensation Committee. If the RSU
Non-GAAP Operating Income threshold level set forth above is satisfied and the
Conditions are satisfied, the Operating Income RSUs will vest on a pro-rata,
straight-line basis between 0% and 100% vesting, starting at the RSU threshold
Non-GAAP Operating Income level up to the RSU target Non-GAAP Operating Income
level. In other words, none of the Operating Income RSUs will vest for Company
2016 Non-GAAP Operating Income at or below the threshold level; from there, the
percentage of Operating Income RSUs that vest will increase on a straight-line
basis up to 100% vesting for Company 2016 Non-GAAP Operating Income at or above
the target level and will be determined based on the actual level of Company
Non-GAAP Operating Income achieved for 2016.

In each case, the number of RSUs that vest (if any) will be rounded down to the
nearest whole share, and is subject to your continued employment in good
standing through the date of vesting. Any portion of the award that does not
vest (including as a result of the failure to satisfy either or both of the
Conditions or the failure to achieve the target level of performance indicated
above) will terminate and you will have no rights with respect thereto.

Non-GAAP Operating Income is defined as operating income determined in
accordance with GAAP, as adjusted to remove the impact of certain recurring and
non-recurring expenses and the tax effect of these adjustments, in each case
consistent with the determination of non-GAAP operating income in the Company’s
financial reporting.

Maximum Award – In no event shall any RSU award vest with respect to more than
100% of the RSUs subject to such award.

Adjustments – The results will be adjusted for certain material items which are
not included in the original calculation of the performance targets as follows:

(a) Bookings achieved in 2016 and revenue deferred from 2016 into a subsequent
reporting period will be included in calculation of the achievement of the
performance metrics; and

(b) Revenue and operating income from each acquisition completed during 2016
will be used to calculate the achievement of the performance metrics to the
extent that such revenue and operating income are generated through sales by
Company sales channels existing prior to the completion each such acquisition;
revenue and operating income generated by sales channels acquired as part of
each such acquisition will not be included; and

(c) All performance metrics targets shall be adjusted using the currency
exchange rates in effect at the time that the Company’s Annual Operating Plan
was calculated.

 

2



--------------------------------------------------------------------------------

Other Terms

Program Participants

Participants in this Accelerator Program are not eligible for participation in
any other variable compensation arrangement, program or plan, such as
commission-based plans or other similar plans, for 2016.

Leaves of Absences

Periods of leave of absence will be considered when determining the vesting of
RSU award. Specifically, RSU vesting will (unless otherwise required by
applicable law) be calculated on a pro-rata basis excluding any leave of absence
period(s) during the applicable Program Year.

Termination of Employment

Except as may otherwise be expressly provided below, in the applicable
Restricted Stock Unit Award Notice and Restricted Stock Unit Award Agreement (as
to RSUs), or your written employment agreement (if any) with the Company, you
will have no right to any bonus for 2016 and no right to any payment with
respect to your RSUs for 2016 (and your RSUs will automatically and immediately
terminate and you will have no right with respect thereto) should you cease to
be employed by the Company or one of its subsidiaries before the Vesting Date
set forth above (regardless of the reason for such termination of employment).

Notwithstanding anything to the contrary in the applicable Restricted Stock Unit
Award Notice and Restricted Stock Unit Award Agreement or your written
employment agreement (if any) with the Company, if you are involuntarily
terminated Without Cause or are terminated for Good Reason outside of a Change
of Control (as these terms are defined in the applicable employment agreement),
you will be eligible for pro-rata vesting of your RSUs related to this
Accelerator Program. The pro-rata RSU vesting will be determined with respect to
the number of RSUs that would have vested under this Accelerator Program had
your employment continued through the Vesting Date, multiplied by a fraction
(x) the numerator of which is the number of whole months you were employed by
the Company during 2016, and (y) the denominator of which is twelve. Payment of
such pro-rata amount will be made at the same time that payment would have been
made had you continued to be employed through the Vesting Date. In the event
that you are entitled to a pro-rata payment of your RSUs, payment will be made
in cash (as opposed to shares or other property) with the cash payment in
respect of a vested RSU to equal (subject to applicable tax withholding) the
closing price of a share of EFI common stock on the Determination Date.

With respect to any RSUs granted under this Accelerator Program, in the event of
any conflict between the provisions of your employment agreement regarding
acceleration of performance equity outside of a Change of Control and this
Accelerator Program, this Accelerator Program shall control.

No Right to Continued Employment

Nothing contained in this Accelerator Program, the RSUs, or any related document
constitutes an employment or service commitment by the Company (or any
affiliate), affects your status (if you are employed at will) as an employee at
will who is subject to termination at any time and for any reason, confers upon
you any right to remain employed by or in service to the Company (or any
affiliate), or interferes in any way with the right of the Company (or any
affiliate) to terminate your employment or to change your compensation or other
terms of employment at any time.

Program Administration and Interpretation

The Accelerator Program will be administered by, and interpretation of the
Accelerator Program, as it may apply to any one individual person, matter or
circumstance, will be made by the CEO and Vice President of Human Resources (the
“Program Administrator”); provided, however, that as to any RSU Award intended
to qualify as “performance-based compensation” under Section 162(m) of the
Internal Revenue Code, the Compensation Committee will be the Program
Administrator. This Accelerator Program is not intended and shall not be
construed to imply an employment contract between EFI and any of its employees.
In the event of any conflict between the provisions of the Accelerator Program
and the RSU Agreement, this Accelerator Program shall control. All actions taken
and all interpretations and determinations made by the Program Administrator in
respect of such documents and matters shall be conclusive and binding on all
persons and shall be given the maximum deference permitted by law.

 

3



--------------------------------------------------------------------------------

Clawback Policy

This Accelerator Program, the RSU Awards, any securities or other consideration
you may receive in payment of or with respect to the RSU Awards, as well as any
bonus opportunity under this Accelerator Program, is subject to the terms of the
EFI recoupment, clawback or similar policy as it may be in effect from time to
time, as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of your bonus, awards or
any shares of stock or other cash or property received with respect to your
bonus or awards (including any value received from a disposition of any shares
of stock you may receive in payment of the RSU Awards).

Construction

This Accelerator Program and the RSU Awards contemplated above are also intended
to satisfy, and not be subject to any tax, penalty or interest under,
Section 409A of the Internal Revenue Code. These arrangements shall be construed
in accordance with such intents.

Program Changes and Duration of the Program

This Accelerator Program is effective as of January 1, 2016. Together with the
2016 Bonus Program, it supersedes all prior performance based bonus programs and
shall not be modified or terminated unless authorized in writing by the Program
Administrator and/or approved by the Compensation Committee. The Company
reserves the right to modify, change or terminate the Accelerator Program at any
time including to revise goals, corporate objectives or to correct bona fide
errors in the Accelerator Program, or for any other reason. Notices of such
changes will be made in writing or via electronic mail to all Participants
affected by such changes.

These terms apply to the Program Year 2016 only and your bonus eligibility,
targets, and any unvested RSUs do not carry over to the following year.

By signing this Accelerator Program, you acknowledge and accept that the
potential value of your award is subject to market risk and any decline in EFI’s
common stock price may result in a lower realizable value upon vesting. You
agree that any decline in the stock price impacting your bonus shall not be the
responsibility of the Company and shall not constitute Good Reason under your
employment agreement. You agree that your awards are subject to termination as
described above, and that you may not be eligible for any cash bonus with
respect to 2016.

I have read and understand the terms of this Accelerator Program and the
documents referred to herein, I acknowledge and agree to the preceding paragraph
and to all of the terms and conditions of this Accelerator Program and such
other documents.

 

 

     

 

   [Participant Name]       [Date]   

 

4